Citation Nr: 1140838	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-27 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability characterized as herniated nucleus pulposus of the lumbar spine.  

2.  Entitlement to service connection for an acquired psychiatric disorder (to include depression, anxiety, and posttraumatic stress disorder (PTSD)). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from June 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO) which confirmed and continued a previous denial of service connection for a low back disorder characterized as herniated nucleus pulposus of the lumbar spine and denied service connection for depression with anxiety.  

The Veteran testified at a June 2011 Travel Board hearing; the hearing transcript has been associated with the claims file.  

The Board has recharacterized the issue of entitlement to service connection for depression with anxiety and entitlement to service connection for an acquired psychiatric disorder (to include depression, anxiety, and PTSD).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In a December 1983 decision, the Board denied service connection for a low back disability.

2.  Evidence received since the December 1983 Board decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability.

3.  The Veteran's currently diagnosed lumbar stenosis and degenerative disc disease are shown by competent medical evidence to be etiologically related to active service.


CONCLUSIONS OF LAW

1.  The December 1983 Board decision which denied service connection for a low back disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The evidence received subsequent to the December 1983 Board decision is new and material; the claim for service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309, 3.317, 20.1105 (2010).

3.  Lumbar stenosis and degenerative disc disease were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  In June 2006 and October 2007 letters, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  These letters also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) (2010); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial.  The June 2006 VCAA notice letter provided the Veteran with an explanation of the meaning of both "new" and "material" evidence and provided notice of the particular type of evidence needed to substantiate elements found to be insufficiently shown at the time of the previous denial of service connection for a low back disability.

The Veteran's service treatment records, VA and private treatment records, private medical opinions, VA examinations, lay statements, and a Board hearing transcript have been associated with the claims file.  The Veteran has not been afforded a VA examination to address his claimed low back disability.  The Board finds, nonetheless, that lay and medical evidence of record is sufficient in this case and a remand for a VA examination is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  As the Board is granting in full the benefit sought on appeal, the Board finds that any error with respect to the Board's duty to assist was harmless.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis 

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

1.  New and Material Evidence

The Board previously considered and denied the Veteran's claim for service connection for a low back disability in an unappealed December 1983 decision.  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a) (2010).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence received is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. at 512.

The last final decision was in December 1983.  In that decision, the Board denied the Veteran's initial claim for service connection because a chronic back disability was not shown to have been present during service or for several years thereafter.  Thus, the Board finds that new and material evidence in this case must establish that a chronic back disability was incurred or aggravated in service, or must establish a nexus between the Veteran's current back disability and complaints noted in service. 

Evidence received subsequent to the December 1983 Board decision in relation to the Veteran's low back disability claim includes: (1) private treatment records dated from 1982 to 1986 and from 2001 to 2009; (2) VA treatment records dated from 2003 to 2010; (3) various lay statements from the Veteran; (4) private medical opinions dated in 2006 and 2008; and (5) a June 2011 Board hearing transcript.  This evidence is new in that it has not previously been received.  The Board notes that the Veteran also submitted duplicates of his service treatment records, duplicate private medical records dated prior to 1983, as well as duplicate private medical opinions dated in 1983.  These documents were of record at the time of the December 1983 Board decision and are not new; thus, have not been considered in determining whether to reopen the Veteran's claim.  

The Board finds that the new evidence submitted by the Veteran is material.  During his Board hearing, the Veteran described in detail a fall which occurred in service, resulting in treatment to his leg, but also in injury to his back.  He reported that he was seen with continued complaints of back pain in service since that time, and that he had continued complaints present at the time of his separation from service and thereafter.  His lay statements and hearing testimony attest to the occurrence of an injury to the low back in service and to chronic low back pain after service.  The Veteran also submitted private opinions from his treating physicians dated in 2006 and 2008 which relate the Veteran's currently diagnosed low back disability to his injury and complaints in service.  The Board finds that this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim. 

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for a low back disability.  The claim has been reopened.  Further, the Board may proceed with a merits adjudication of the Veteran's claim on this issue as the RO reopened and ultimately denied this claim on the merits in an August 2008 statement of the case.  As such, the Board may do likewise, without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

2.  Reopened Claim; Low Back Disability 

In various lay statements, the Veteran contends that he injured his back in service in 1968 when he fell out of a plane while unloading cargo. 

Service treatment records show that in August 1968, the Veteran slipped and fell off a plane on the flight line while unloading cargo.  He was seen at the U.S. Air Force Hospital at the Dover Air Force Base in Delaware and was diagnosed with a contusion of the medial thigh.  Clinical treatment records confirm that the Veteran injured his right leg in August 1968 with no back complaints noted at that time.  An August 1968 physical profile report completed two days later shows that the Veteran required no duty restrictions.  Clinical records dated in December 1969 show that the Veteran was seen for a back injury/low back pain.  However, it was also noted in the same report that the Veteran had no history of injury.  He had begun to note tenderness and was limited in range of motion in all quadrants.  He was diagnosed with lumbosacral spasm.  A hospital report from the U.S. Air Force Hospital in dated in December 1969 reflects lumbosacral strain.  The Veteran was on duty at the flight line pushing a pallet of cargo when he noted pain in his back.  The Veteran was diagnosed with lumbosacral/low back strain.  The Veteran continued to be seen for complaints of low back pain, diagnosed as lumbosacral muscle strain.  He was seen at sick call in February 1970, May 1970, June 1970, and May 1970.  A May 1970 orthopedic clinic examination noted a history of low back pain for the last seven months.  He was diagnosed with chronic low back pain by history and chronic lumbosacral muscle strain.  He was put on physical profile for one month ending in June 1970.  The Veteran's July 1970 separation examination noted chronic low back pain, by history, since January 1970.  Pain was related to strained muscles, treated conservatively with some relief.  An orthopedic evaluation in May 1970 was negative with no objective orthopedic disease present.  On his report of medical history, the Veteran noted having recurrent back pain.  

Private treatment records dated in September 1980 show that the Veteran had a ten-year history of back pain related to a severe fall in service.  The Veteran was admitted at the hospital in November 1980 for severe low back strain, probably a herniated disc.  A November 1980 report of consultation noted that he had the onset of severe low back pain when he bent over to change the channel on the television set.  The report noted that the Veteran's only significant past history was that in 1969, he was discharged from service having fallen some 23 feet from the back of an airplane.  In December 1980, the Veteran underwent surgery for a herniated lumbosacral disc.  The Veteran underwent surgery again in November 1982 for a herniated nucleus pulposus.  

The Veteran submitted private opinions from Dr. P.L.T. and Dr. L.D.I., both dated in February 1983.   Dr. P.L.T. indicated that the Veteran was a patient of his with significant low back problems, dating most likely to an injury which occurred while he was in the military in 1968.  At that time, the Veteran fell out of an airplane.  Dr. P.L.T. stated that this resulted in significant low back injury with secondary sciatica from damage to the nerve root.  Symptoms were troublesome enough to result in repeated medical evaluation and treatments from the military until the time of his discharge.  The Veteran had a laminectomy performed in 1980.  Dr. P.L.T. stated that unfortunately, this was not successful in giving him significant relief from his symptoms.  He subsequently had a comprehensive evaluation by Dr. L.D.I., an orthopedic surgeon who confirmed the presence of scar tissue and residual disc material surrounding the right SI nerve root.  He had a bilateral laminectomy performed.  However, Dr. P.L.T. noted that the Veteran would never be completely pain-free, nor would he have complete freedom from restrictions in job capacities.  In a separate letter, Dr. L.D.I. noted that throughout his discussions with the Veteran, the Veteran had consistently informed him that the only serious accident he had to his back occurred while he was in service, when he fell from an airplane in August 1968.  He had one other surgery prior to the November 1982 surgery.  He opined that it was certainly likely that the Veterans current surgery on his low back and his current back condition were related to the 1968 service-connected back accident.  

Private treatment records dated in 1985 and 1986 reflect treatment for a herniated nucleus pulposus on the right.  Private treatment records dated from 2002 to 2005 reflect continued treatment for low back pain, and the Veteran continued to attribute his low back disorder to an initial back injury in service.  An April 2002 note shows that the Veteran related his back pain to his 1968 in-service back injury when he fell out of the back of a plane.  In August 2001, the Veteran reported the onset of severe low back pain and bilateral leg pain when he bent over.  He was examined and was diagnosed with spinal stenosis, status post decompressive lumbar laminectomy.  A March 2004 CT revealed degenerative changes throughout the lumbar spine with multilevel neural foraminal stenosis.  June 2004 x-rays revealed degenerative disc disease with posterior spinal fixation of the mid through lower lumbar spine.  

The Veteran submitted a private opinion from Dr. P.R. dated in May 2006.  Dr. P.R. stated that he first evaluated the Veteran in April 2006.  After an extensive review of his medical records, history, and physical examination, his impression was that the Veteran had multiple diagnoses, including failed back syndrome, spinal stenosis, chronic pain syndrome, myofascial pain, and degenerative disc disease.  Dr. P.R. stated that he was unable to comment on whether the Veteran's previous injuries were the probable cause of his current status; but he opined, that it appeared quite possible that they were at least a contributing factor.  

The Veteran also submitted a May 2006 opinion from his primary care nurse.  C.D. stated that she had been the Veteran's primary provider for approximately five years.  C.D. reported that she had reviewed the Veteran's medical files related to his sick calls in service.  She stated that the information in these clinic notes demonstrate that the Veteran began having difficulty as a consequence of his injury sustained when he fell while loading plane cargo.  She stated that it was her opinion that this back injury was a direct cause of the Veteran's subsequent back pain and led to the series of surgical procedures that had left him disabled.  

The Veteran also submitted a private opinion from D.B.P., a neurosurgical physician's assistant, dated in October 2008.  D.B.P. stated that she was in charge of the Veteran's pre-operative and post-operative care from March 2002 through January 2005.  She was also the assistant to the surgeon for the Veteran's April 2002 spine surgery.  At the time of her initial examination, the Veteran complained of constant pain and paresthesias in the low back and radiating pain, primarily in the right lower extremity.  Physical examination documented muscle spasm, diminished deep tendon reflexes, loss of sensation, decreased strength in the legs and altered gait. These facts were substantiated by several orthopedic and neurosurgeons throughout his file and support the diagnosis of recurrent lumbar stenosis and lumbar instability.  D.B.P. noted that examination documentation and radiographic evidence of the extent of the Veteran's initial injury were missing from the Veteran's medical file.  However, the Veteran's chief complaint and symptoms had been consistent from the initial injury throughout each subsequent evaluation.  She stated that in her experience, malingering patients often had erratic complaints that seldom improved.  In addition, D.B.P. noted that medical data now shows that falls are a common cause of soft tissue damage in the spine and subsequent nerve damage resulting in chronic pain.  D.B.P. opined that a fall of 10 to 12 feet from a cargo bay door of a C-141 aircraft could easily have damaged the Veteran's spine structures resulting in the low back and leg pain documented.  A lack of timely surgical treatment that was not available at the time of the injury and extensive physical rehabilitative therapy could have contributed to the degenerative progression of the Veteran's condition.   

Lay statements from the Veteran's ex-wife, friends, and pastor dated in 1983 show that the Veteran had a history of back pain since service.  The Veteran's ex-wife reported that she met the Veteran in 1967, and since that time and for the duration of their marriage, the Veteran had pain and discomfort in the right hip and low back.  Lay statements from the Veteran's friends and his pastor indicate that the Veteran had back pain for the duration of the time they knew the Veteran, from 1976, 1977 and 1980 respectively.  

During a June 2011 Board hearing, the Veteran described in greater detail the fall which occurred in service resulting in treatment to his leg and in a reported injury to his back.  He reported that he was seen with continued complaints of back pain in service since that time.  He reported that he had complained of back pain at the time of his separation from service, and had continued complaints thereafter until present. 

The Veteran has submitted lay evidence from witnesses and has also provided testimony in support of his claim.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, while the veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit Court determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The Veteran has described an injury to his back which occurred during the beginning of his period of military service.  He also identified subsequent treatment for back pain in service and at the time of his separation from service.  Evidence of this treatment is well supported by findings in service treatment records.  The Veteran has also submitted lay evidence from his ex-wife, friends, and pastor who witnessed the Veteran's back problems after his separation from service.  

The Board finds, first, that the Veteran is competent to report an injury to his back in service which occurred concurrently with an injury to the right leg.  He is also competent to report having back pain in service at the time of his separation from service.  The Board finds that the Veteran's testimony in this regard is credible as these findings are well supported by findings in service treatment records.  

Secondly, the Veteran is competent to report continuing back symptomatology since service.  The Board finds that these statements are credible as well.  In this regard, the Board finds it notable, that the Veteran reported chronic back pain at the time of his separation from service.  The post-service medical record reflects treatment for back pain as early as 1976, and the Veteran required surgery for his back by 1980.  The Board finds that this medical evidence lends further support to the Veteran's reports of chronic symptomatology since service.  Similarly, the Board finds that the Veteran has submitted competent and credible lay evidence from his ex-wife, friends, and pastor indicating that he had continuing back symptomatology since service.  

Finally, the Board finds that the Veteran has submitted competent and credible medical evidence from his treatment providers showing that his currently diagnosed lumbar stenosis and degenerative disc disease are likely related to an injury and treatment for low back pain in service.  According to the United States Court of Appeals for Veterans Claims (Court or CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  

The Veteran submitted private opinions from three physicians, his primary care nurse, and a neurosurgical physician's assistant who attended his surgeries in support of his claim.  The Board notes that these medical providers have provided treatment to the Veteran and are shown to be well acquainted with his medical history, and they provided reasons and bases for the opinions rendered.  Dr. P.L.T. and Dr. L.D.I. based their opinions, in part, on a history as provided by the Veteran; however, as the Board has discussed above, the Veteran in this case is competent and credible in his report of an in-service injury to his back, and continued treatment for back pain both in service and thereafter.  See  Reonal v. Brown, 5 Vet. App. 458, 461 (1993);  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Dr. P.R., C.D., and D.B.P. additionally indicated that they had the opportunity to review the Veteran's medical records, to include service treatment records in providing their opinions.  Dr. P.L.T. and Dr. L.D.I. both opined based on the Veteran's history of treatment that his current low back condition was related to his injury in service.  While Dr. P.R. stated that he was unable to comment on whether the Veteran's previous injuries were the probable cause of his current status; he opined, that it appeared quite possible that they were at least a contributing factor.  C.D. stated that it was her opinion that the Veteran's in-service back injury was a direct cause of his subsequent back pain and led to the series of surgical procedures that had left him disabled.  Finally, D.B.P., noting that the Veteran's chief complaint and symptoms had been consistent from his initial injury throughout each subsequent evaluation, opined that the Veteran's in-service fall could easily have damaged his spinal structures resulting in the low back and leg pain documented.  She further found that a lack of timely surgical treatment at the time of the injury and extensive physical rehabilitative therapy could have contributed to the degenerative progression of the Veteran's condition.   

The Board finds that the medical opinions above, when considered together, provide competent and credible evidence of a nexus between the Veteran's currently diagnosed low back disability and service.  The Board finds, therefore, that service connection for lumbar stenosis and degenerative disc disease is warranted.  


C.  Conclusion

The Veteran has been diagnosed with lumbar stenosis and degenerative disc disease.  Service treatment records indicate that the Veteran sustained a fall in service and had later complaints of back pain in service and at the time of his separation in service.  The Veteran has provided credible lay evidence of symptomatology since service.  Finally, competent and credible medical evidence relates the Veteran's currently diagnosed low back disability to that symptomatology and service.  Therefore, the Board concludes that the evidence supports a finding that the Veteran has lumbar stenosis and degenerative disc disease etiologically related to active service.  


ORDER

Service connection for lumbar stenosis and degenerative disc disease is granted.











REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  Further, in a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.  

During his Board hearing, the Veteran indicated that he is in receipt of disability benefits from the Social Security Administration (SSA). SSA records have not been included in the claims file.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits); See also Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  Additionally, the United States Court of Appeals for Veterans Claims (CAVC or Court) has held that where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  Thus, the Board finds that a remand for all medical records held by SSA is necessary.  The RO should continue their efforts to obtain these records unless it is reasonably certain that they do not exist or that further efforts would be futile.

VA treatment records show that the Veteran has been treated at a VA mental hygiene clinic since 2005 for PTSD and moderate, chronic depression.  As such, the Board must consider whether service connection may be warranted for all of the Veteran's diagnosed psychiatric disabilities, including the Veteran's diagnosed PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In a May 2005 VA mental health intake report, the Veteran reported being sexually harassed or victimized in the military.  Specifically, the Veteran reported inappropriate sexual comments and/or advancements by higher ranking individuals.  He also identified a 1968 fall from a plane while unloading cargo as a traumatic event in service.  The Veteran also reported during a March 2010 VA examination that he was verbally abused and harassed while in service.  The RO should furnish the Veteran with appropriate VCAA notice as it pertains to a claim for service connection for PTSD and should conduct all appropriate development as to potential verification of any reported in-service stressors.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2010).  A medical examination or medical opinion may be deemed necessary where the record contains competent evidence of a current disability or persistent or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

During his June 2011 Board hearing, the Veteran's representative indicated that the Veteran was claiming depression secondary to the injury he suffered to his back.  VA treatment records further indicate that the Veteran's depression may be triggered by his chronic back pain.  (See VA mental health treatment note June 2005).  

The Board notes that service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Under the current version of 38 C.F.R. § 3.310(b) which is applicable to this appeal, the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.  See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).  

The Board finds that a supplemental opinion is necessary to determine whether a currently diagnosed acquired psychiatric disability is aggravated by the Veteran's now service-connected lumbar stenosis and degenerative disc disease.  

The Veteran was afforded a VA examination to address the etiology of his claimed psychiatric disability in March 2010.  At that time, the Veteran was diagnosed with a mood disorder, not otherwise specified, with depressive and anxious symptoms.  The VA examiner, however, did not discuss the Veteran's diagnosis of PTSD shown in VA treatment reports.  Further, while the VA examiner stated that he would have to resort to speculation to determine if the Veteran's currently diagnosed mood disorder was associated with situations first experienced during military service; the Board finds that an additional opinion is necessary to consider lay testimony offered by the Veteran as well as findings in service treatment records indicating treatment for depression and anxiety in service and a post-service VA examination report dated in 1973, noting that the Veteran had a history dating back to service of episodes of anxiety and tension, nervousness, sweating, perspiration, followed often by a headache.  

The Board emphasizes that the Veteran is competent to identify symptomatology and diagnoses rendered since service.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has indicated that the Board may not rely on a medical opinion in which it is determined that a veteran's lay statements lack credibility solely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be adequate, a medical opinion must be based upon an accurate factual premise. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board will remand this case for a new medical opinion, based on the premise that the Veteran is competent to observe symptoms and report treatment rendered since service.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request, from the SSA, all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  The RO/AMC should send the Veteran a Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as it pertains to a claim for service connection for PTSD to include based on personal assault and on the basis of secondary service connection for an acquired psychiatric disorder.

3.  The RO/AMC should conduct all appropriate development as to potential verification of any reported in-service stressors.  If additional information regarding the specific details of the claimed stressors is required to facilitate such a search, the Veteran should be contacted for this information.

4.  After all available evidence has been associated with the claims file, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disorder, including but not limited to PTSD, depression, anxiety, and a mood disorder not otherwise specified.  The claims folder along with a copy of this remand must be made available to the examiner for review before the examination.  All necessary tests and studies should be conducted.  The examiner should specifically be informed of whether any in-service stressors have been verified.  The examiner is requested to respond to the following:

(a.)  Identify all currently diagnosed acquired psychiatric disorders.

(b.)  State whether it is at least as likely as not that any identified acquired psychiatric disorder was incurred or aggravated in service.

(c.)  State whether it is at least as likely as not that the Veteran has PTSD that is the result of a verified in-service stressor or due to personal assault.

(d.)  State whether it is at least as likely as not that any identified acquired psychiatric disorder is proximately due to or, alternatively, permanently aggravated by, the Veteran's service-connected lumbar stenosis and degenerative disc disease.  If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.  The VA examiner should specifically discuss findings from service treatment records which reflect mental health treatment in service; a 1973 post-service VA examination report which noted a history of anxiety episodes since service; a VA mental health treatment note June 2005 indicating that the Veteran's depression may be triggered by his back pain; and lay evidence provided by the Veteran describing psychiatric symptomatology and treatment since his separation from service.

5.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


